DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
It is noted by the examiner that the applicants filed a preliminary amendment to the claims on 08/12/2020 that cancels claims 16-28, 31-40, 62-74, and 74-81; however, the applicants also additionally filed the original claims on 10/19/2020, 11/04/2020, and 11/19/2020 without mentioning that the cancelled claims are meant to be reinstated/un-cancelled. For the purpose of examination, the examiner assumes that claims 16-28, 31-40, 62-74, and 74-81 remain cancelled according to the 08/12/2020 preliminary amendment.
It is noted by the examiner that claim 11 is absent from all of the claims filed by the applicants (i.e. the claims filed on 08/11/2020, 08/12/2020, 10/19/2020, 11/04/2020, and 11/19/2020). The examiner suggests that the applicants re-number the claims to include claim 11 and/or cancel claim 11 to make the record clear as to the status of claim 11. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 12-15, drawn to an RF integrated circuit device, classified in H01L41/0475.
II. Claim 29, drawn to an RF integrated circuit device, classified in H01H9/173.
III. Claim 30, drawn to an RF integrated circuit device, classified in H01L41/081.
IV. Claim 41, drawn to a method of forming an RF integrated circuit device, classified in H03H2003/021.
V. Claim 61, drawn to a method of forming an RF integrated device, classified in H01L41/35.
VI. Claim 75, drawn to a method of forming a monolithic RF HEMT/resonator integrated circuit device, classified in H01L41/29.

The inventions are independent or distinct, each from the other because:
Invention I and Invention II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Specifically, Invention I requires: a high electron mobility transistor (HEMT) device on the substrate, including a ScAlN layer configured to provide a buffer layer, and an RF piezoelectric resonator device on the substrate including the ScAlN layer sandwiched between a top electrode and a bottom electrode of the RF piezoelectric resonator device to provide a piezoelectric resonator, which is not required by invention II; and Invention II requires: a piezoelectric resonator cavity on the substrate, an ScAlN piezoelectric resonator on the substrate extending across the piezoelectric resonator cavity, a GaN channel layer grown on the ScAlN piezoelectric resonator above the piezoelectric resonator cavity, a barrier layer on the GaN channel layer, a GaN drain region recessed into the GaN channel layer at a first end of the 2DEG channel region, a GaN souce region recessed into the GaN channel layer at a second end of the 2DEG channel region, and a gate electrode between the GaN draining region and the GaN source region opposite the barrier layer  and configured to modulate the 2DEG channel region in the GaN channel layer, which is not required by Invention I. Therefore Invention I and Invention II are mutually exclusive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention I and Invention III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Specifically, Invention I requires: the ScAlN layer configured to provide the buffer layer pf the HEMT device to confine formation of a 2DEG channel region, and the RF piezoelectric resonator device on the substrate including the ScAlN layer sandwiched between a top electrode and a bottom electrode of the RF piezoelectric resonator device to provide a piezoelectric resonator, which is not required by invention III; and Invention III requires: a silicon substrate, a ScAlN layer providing the buffer layer for an epi-grown material stack, and the piezoelectric resonator structure in an RF filter on the silicon substrate, which is not required by Invention I. Therefore Invention I and Invention III are mutually exclusive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention II and Invention III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Specifically, Invention II requires: a piezoelectric resonator cavity on the substrate, an ScAlN piezoelectric resonator on the substrate extending across the piezoelectric resonator cavity, a GaN channel layer grown on the ScAlN piezoelectric resonator above the piezoelectric resonator cavity, a barrier layer on the GaN channel layer, a GaN drain region recessed into the GaN channel layer at a first end of the 2DEG channel region, a GaN souce region recessed into the GaN channel layer at a second end of the 2DEG channel region, and a gate electrode between the GaN draining region and the GaN source region opposite the barrier layer  and configured to modulate the 2DEG channel region in the GaN channel layer, which is not required by invention III; and Invention III requires: a silicon substrate, a ScAlN layer providing a buffer layer for an epi-grown material stack, and the piezoelectric resonator structure in an RF filter on the silicon substrate, which is not required by Invention II. Therefore Invention II and Invention III are mutually exclusive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention IV and Invention V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Specifically, Invention IV requires: the ScxAl1-xN layer including a piezoelectric resonator region and a HEMT device region, forming the HEMT channel layer lattice-matched to the ScxAl1-xN layer to provide a 2DEG channel region, forming the HEMT barrier layer on the HEMT channel layer, the HEMT barrier layer being lattice-matched to the ScxAl1-xN layer, and forming a piezoelectric resonator electrode on the piezoelectric resonator region, which is not required by invention V; and Invention V requires: forming a single crystal ScxAl1-xN layer on the substrate, and forming an RF piezoelectric resonator device from the single crystal ScxAl1-xN, the single crystal ScxAl1-xN layer being sandwiched between a top electrode and a bottom electrode of the RF piezoelectric resonator device to provide a piezoelectric resonator for the RF piezoelectric resonator device, which is not required by Invention IV. Therefore Invention IV and Invention V are mutually exclusive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention IV and Invention VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Specifically, Invention IV requires: the ScxAl1-xN layer including a piezoelectric resonator region and a HEMT device region, forming the HEMT channel layer lattice-matched to the ScxAl1-xN layer to provide a 2DEG channel region, and forming the HEMT barrier layer on the HEMT channel layer, the HEMT barrier layer being lattice-matched to the ScxAl1-xN layer, which is not required by invention VI; and Invention VI requires: epitaxially forming the single crystal ScxAl1-xN layer on the substrate, epitaxially forming a HEMT III-N channel layer on the single crystal ScxAl1-xN layer, forming a source recess in the HEMT III-N barrier layer and the HEMT III-N channel layer, forming a drain recess in the HEMT III-N barrier layer and in the HEMT III-N channel layer, forming a III-N material in the source recess and in the drain recess to provide a HEMT source region and a HEMT drain region, respectively, forming a gate recess in the HEMT III-N barrier layer between the source recess and the drain recess, and depositing a metal on the single crystal ScxAl1-xN layer, on the HEMT source region, and on the HEMT drain region to form a bottom electrode for the resonator and a HEMT source contact and a HEMT drain contact, respectively, which is not required by Invention IV. Therefore Invention IV and Invention VI are mutually exclusive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Invention V and Invention VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. Specifically, Invention V requires: forming an RF piezoelectric resonator device from the single crystal ScxAl1-xN, the single crystal ScxAl1-xN layer being sandwiched between a top electrode and a bottom electrode of the RF piezoelectric resonator device to provide a piezoelectric resonator for the RF piezoelectric resonator device, which is not required by invention VI; and Invention VI requires: epitaxially forming the single crystal ScxAl1-xN layer on the substrate, epitaxially forming a HEMT III-N channel layer on the single crystal ScxAl1-xN layer, forming a source recess in the HEMT III-N barrier layer and the HEMT III-N channel layer, forming a drain recess in the HEMT III-N barrier layer and in the HEMT III-N channel layer, forming a III-N material in the source recess and in the drain recess to provide a HEMT source region and a HEMT drain region, respectively, forming a gate recess in the HEMT III-N barrier layer between the source recess and the drain recess, and depositing a metal on the single crystal ScxAl1-xN layer, on the HEMT source region, and on the HEMT drain region to form a bottom electrode for the resonator and a HEMT source contact and a HEMT drain contact, respectively, which is not required by Invention V. Therefore Invention V and Invention VI are mutually exclusive. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.



Invention IV and Inventions I, II, and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the products as claimed in Inventions I, II, and III can be made by another and materially different process as claimed in Invention IV. For example, the process of invention IV requires: forming a High Electron Mobility Transistor (HEMT) channel layer on the ScxAl1-xN layer, the HEMT channel layer being lattice-matched to the ScxAl1-xN layer to provide a 2DEG channel region, which is not required by any of Inventions I, II, and III respectively which can be made by any other means.

Invention V and Inventions I, II, and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the products as claimed in Inventions I, II, and III can be made by another and materially different process as claimed in Invention V. For example, the process of invention V requires: forming a single crystal ScxAl1-xN layer and forming an RF piezoelectric resonator device from the single crystal ScxAl1-xN layer, which is not required by any of Inventions I, II, and III respectively which can be made by any other means.


Invention VI and Inventions I, II, and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the products as claimed in Inventions I, II, and III can be made by another and materially different process as claimed in Invention VI. For example, the process of invention VI requires: epitaxially forming the single crystal ScxAl1-xN layer on the substrate, epitaxially forming a HEMT III-N channel layer on the single crystal ScxAl1-xN layer, forming a source recess in the HEMT III-N barrier layer and the HEMT III-N channel layer, forming a drain recess in the HEMT III-N barrier layer and in the HEMT III-N channel layer, forming a III-N material in the source recess and in the drain recess to provide a HEMT source region and a HEMT drain region, respectively, forming a gate recess in the HEMT III-N barrier layer between the source recess and the drain recess, and depositing a metal on the single crystal ScxAl1-xN layer, on the HEMT source region, and on the HEMT drain region to form a bottom electrode for the resonator and a HEMT source contact and a HEMT drain contact, respectively, which is not required by any of Inventions I, II, and III respectively which can be made by any other means.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I, II, and III and Inventions IV, V, and VI belong to distinct statutory categories of invention and the limitations specific to Inventions I, II, III, IV, V, VI are distinct and mutually exclusive to each other therefore finding the details specific to the limitations of each invention would require separate and distinct searches, therefore a prior art reference that would read on one of the inventions might not read on the other inventions because of these mutually exclusive limitations and materially different design, mode of operation, function or effect; therefore a search and examination burden would be placed on the examiner should the restriction/election requirement not be required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ANDERSON whose telephone number is (571)270-0157. The examiner can normally be reached Monday - Friday 7am-2pm Arizona time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on (571)272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA D ANDERSON/Examiner, Art Unit 3729                                                                                                                                                                                           
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729